                   IN THE UNITED STATES DISTRICT COURT                     FILED
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION                              DEC 12 2019
                                                                           Clerk, U.S Courts
                                                                           D;strict Of Montana
                                                                            Missoula Division
 UNITED STATES OF AMERICA,                          CR 19-27-M-DWM

              Plaintiff,

        vs.                                               ORDER

 GREGORY SCOTT TOLLEY,

              Defendant.


       This matter comes before the Court on the United States' Unopposed Motion

for Final Order of Forfeiture. (Doc. 40.) The Court FINDS:

       1.     The United States commenced this action pursuant to 18 U.S.C.

§ 924(d).

       2.     A Preliminary Order of Forfeiture was entered on September 20,

2019. (Doc. 31.)

       3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(n)(l ).

       4.     On November 20, 2019, Pamela Carlson filed a claim for the

Springfield Armory, model XD-9, 9mm pistol (serial number MG942974). (Doc.

33.)

                                         1
      5.     Counsel for the United States and Pamela Carlson stipulated that

Pamela Carlson is the lawful owner of the firearm and her petition was granted.

(Docs. 35, 36.)

      6.     No other claims for the firearm were filed. No claims for the 20

rounds of 9mm ammunition were filed.

      7.     There appears there to be cause to issue a forfeiture order under 18

U.S.C. § 924(d).

      It is therefore ORDERED, DECREED, AND ADJUDGED that:

      1.     The Motion for Final Order of Forfeiture for the ammunition (Doc.

40) is GRANTED. Judgment of forfeiture against the 20 rounds of9mm

ammunition shall enter in favor of the United States pursuant to 18 U.S.C. § 924(d)

free from the claims of any other party.

      2.     The Federal Bureau of Investigation shall return the Springfield

Armory, model XD-9, 9mm pistol (serial number MG942974) to Pamela Carlson

at the conclusion of this case and any appeal.
                         ~
      DATED this      I) day of December, 2019.




                                           2
